I join in the determination of the court with respect to the issues presented upon appeal, but I would add two additional observations which I believe are pertinent to the case.
The first is my view that the determination at which we have arrived is primarily predicated on pragmatic rather than specifically legal considerations.
Republic Steel undertook to construct a facility without having received the requisite permit. Its construction in this regard has now been condoned by the Director of the *Page 256 
Environmental Protection Agency of Ohio and this court. I do not believe that such a disregard of the law should be summarily dismissed as insignificant in terms of its potentiality for future abuse. The case before us is not limited in its implications to the specifics of this single occurrence. If we are to genuinely seek the protection of the environment which we profess through the enactment of comprehensive legislation and the establishment of appropriate enforcement agencies, it is necessary to support both the statutes and the agencies through a meaningful application of the law. In the instant case, Republic has promised to install the necessary systems to assure the adequate control of noxious emissions by September 1, 1978. Presumably, this will be done. If, however, further action on behalf of environmental protection groups becomes necessary after that date, this decision may prove unwarrantedly precedential in inhibiting aggressive action.
The second concern which I wish to express relates to the current confusion and overlapping which has developed in the area of environmental control. The fact that both the federal government and the several states are currently seeking to legislate through congressional enactments and statutory law gives rise to the possibility of conflicting judgments and endless litigation. As we have noted in this opinion, the environmental groups in this case are currently contesting a federal consent agreement in the United States Court of Appeals for the Sixth Circuit. Such a process of seemingly vexatious litigation must lend urgency to a resolution of conflicts of this kind. It is possible that the Sixth Circuit case may alter the significance of the decision herein, all to the prejudice of efforts to solve the problems with which we have struggled. It would seem highly desirable in this area for the adoption of uniform state and national legislation to deal with the expanding field of environmental protection. See, StateEnvironmental Policy Acts: A survey of Recent Developments, 2 Harv. Environmental L. Rev. 419 (1977); see also, TheEnvironmental Impact Statement Requirement in Agency EnforcementAdjudication, 91 Harv. L. Rev. 815 (1978). *Page 257